Case 2:18-cv-00127-HCM-DEM Document 119 Filed 09/12/19 Page 1 of 3 PageID# 2375



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


  RSL SENIOR PARTNERS LLC,
  derivatively and on behalf of LIBERTY
  TAX,INC.,

                 Plaintiff,

                                                                Case No. 2:18-cv-127


  EDWARD L. BRUNOT,JOHN T.
  HEWITT, KATHLEEN E. DONOVAN,
  GORDON D'ANGELO,JOHN
  GAREL,THOMAS HERSKOVITS,
  ROBERT M.HOWARD,ROSS N.
  LONGFIELD, STEVEN IBBOTSON,
  ELLEN M.MCDOWELL,NICOLE
  OSSENFORT,GEORGE ROBSON,
  and JOHN SEAL,

                 Defendants,

                 and

  LIBERTY TAX,INC.,

                 Nominal Defendant.



        ORDER APPROVING SETTLEMENT AND $295.000 IN ATTORNEYS'FEES

      RSL Senior Partners LLC ("Plaintiff) now move the Court, Doc. 105, to approve the

 Plaintiffs unopposed application for attorney's fees. The parties to the above-captioned

 shareholder derivative action have agreed that all of Plaintiffs claims will be settled as part of the

 settlement of a related case in Delaware Court of Chancery, captioned In re Libertv Tax, Inc.

 Stockholder Litigation. C.A. No. 2017-0883-AGB ("Delaware Action"), through the Delaware

 Court of Chancery's approval ofthe Stipulation and Agreement of Settlement and Release entered
Case 2:18-cv-00127-HCM-DEM Document 119 Filed 09/12/19 Page 2 of 3 PageID# 2376



 into by the parties to the Delaware Action, filed in this action as Doc. 106-1, ("Stipulation")

 (All documents in this order refer to the number assigned in this action).

        Pursuant to Federal Rule of Civil Procedure 23.l(c), the Court held a hearing on

 September 11, 2019, at 11 :00 A.M to approve the terms of settlement in the instant action and the

 award of attorney's fees. In contemplation of the hearing on September 11, 2019, the parties

 issued shareholder notice, Doc 105-4, ("Notice of Settlement") in the Delaware Action which the

 Court FINDS meets the requirements of Rule 23.1(c). The Court FINDS the shareholder notice

 to be adequate and in compliance with the requirements of Rule 23.1(c) as it incorporates this

 action by reference.

         In connection with the settlement of the instant action, Liberty Tax Inc. 's insurer agreed

  to pay $295,000 in attorneys' fees and expenses to Plaintiff's counsel in recognition that the filing,

  pendency, and settlement of the instant action was a substantial contributing factor in Liberty

  Tax Inc.'s decision to adopt outlined corporate governance reforms. Doc. 105-3, ,r 2. The Court

  FINDS the Terms of Settlement, Doc. 105-3, fairly, adequately, and properly resolve all the

  claims made in this litigation. The Court FURTHER AWARDS Plaintiff's attorneys the

  reasonable sum of $295,000 in fees and expenses, including a $2,000 case contribution award.

  The award is fair and reasonable given the substantial benefits that the corporate reforms will

  confer on the corporation, plaintiff, and all shareholders.

         It is ORDERED, that Plaintiff's Motion is GRANTED, and it is ORDERED, that

  pursuant to Federal Rule of Civil Procedure 23.l(c), the Court APPROVES the settlement

  ordered in the Delaware Action which incorporates the Plaintiff's claims in this action and

  APPROVES the $295,000 in attorney's fees and expenses that Defendants' insurer agreed to

  pay Plaintiff's counsel, including the case contribution award of $2,000 to Plaintiff.

  Accordingly, this matter is now DISMISSED WITH PREJUDICE.
Case 2:18-cv-00127-HCM-DEM Document 119 Filed 09/12/19 Page 3 of 3 PageID# 2377



            No costs were awarded to either party.

        The Clerk is REQUESTED to deliver electronically a copy of this Order to ail counsel of

  record.


        IT IS SO ORDERED.
                                                                         /s/
                                                         lleni-)' Coke Morgan, Jr.
                                                         Senior United Slates District Judge

                                                     HENRY COKE MORGAN,
                                                                      UR.
                                                     SENIOR UNITED STATES DISTRICT JUDGE



 Norfolk, Virginia

 ENTERED: This _/3_ day of September 2019
